

SIXTH AMENDMENT TO LEASE


THIS SIXTH AMENDMENT TO LEASE (this "Amendment") is entered into as of the 28th
day of May, 2013, by and between CABOT II – IL1W02–W03, LLC, a Delaware limited
liability company ("Landlord") and HAEMONETICS CORPORATION, a Massachusetts
corporation ("Tenant").


WHEREAS, Landlord, as a successor-in-interest to Howard Commons Associates,
L.L.C., a Delaware limited liability company, and Tenant, as a
successor-in-interest to Haemoscope Corporation, an Illinois corporation, are
parties to that certain Industrial/Office Building Lease dated as of March 23,
2004 (the "Lease Agreement") covering certain space in the building known as
Howard Commons and located at 6201-6295 West Howard Street, Niles, Illinois
60714 (the "Building"), as more particularly described therein;


WHEREAS the Lease Agreement has been previously amended by that certain First
Amendment to Lease dated as of June 10, 2004, that certain Second Amendment to
Lease dated as of June 5, 2007, that certain Third Amendment to and Assignment
of Lease dated as of November 19, 2007, that certain Fourth Amendment to and
Assignment of Lease dated as of December 22, 2010, and that certain Fifth
Amendment to Lease dated as of July 24, 2012 (the Lease Agreement, as amended,
the "Lease") whereby Tenant currently leases from Landlord approximately 16,748
rentable square feet of space known as Suite 6231 (the "Premises") in the
Building;


WHEREAS, Landlord is the current owner of the Building and is the landlord under
the Lease;


WHEREAS, the Term of the Lease is currently scheduled to expire on July 31,
2013, and Tenant desires to extend the Term for a period of twelve (12) months
to expire on July 31, 2014;


WHEREAS, subject to the terms and conditions set forth below, Landlord has
agreed to extend the Term for a period of twelve (12) months to expire on July
31, 2014; and


WHEREAS, Landlord and Tenant desire to amend the Lease to reflect their
agreements as to the terms and conditions governing the extension of the Term.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
between the parties herein contained, Landlord and Tenant agree as follows:


1.    Term. The Term of the Lease is hereby extended for a period of twelve (12)
months to expire on July 31, 2014, unless sooner terminated in accordance with
the terms of the Lease.


2.    Base Rent. From and after the date hereof and continuing through July 31,
2013, Tenant shall continue to pay Base Rent in accordance with the terms of the
Lease. Commencing August 1, 2013 and continuing through July 31, 2014, Tenant
shall pay Base Rent for the Premises in the amount of $13,921.77 per month. All
such Base Rent shall be payable in accordance with the terms of the Lease.

1

--------------------------------------------------------------------------------





3.    Additional Rent. Tenant shall continue to pay Additional Rent in
accordance with the terms of the Lease; provided that, effective as of August 1,
2013, the "Base Amount Taxes" shall be amended to mean an amount equal to
Tenant's Proportionate Share of Taxes for the 2013 calendar year, and the "Base
Amount Expenses" shall be amended to mean an amount equal to Tenant's
Proportionate Share of Expenses for the 2013 calendar year.


4.    Utilities. Tenant shall continue to pay for all utilities provided to the
Premises and for Tenant's insurance premiums in accordance with the terms of the
Lease.


5.    Acceptance of the Premises. Tenant acknowledges that it currently occupies
the Premises and hereby accepts the Premises and the Project in "as is"
condition. Landlord shall not be required to perform any leasehold improvements
or provide any improvement allowance in connection with this Amendment.


6.    Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Amendment other than
Jones Lang LaSalle ("Landlord's Broker") and Cassidy Turley ("Tenant's Broker"),
and that it knows of no other real estate brokers or agents who are or might be
entitled to a commission in connection with this Amendment. Landlord agrees to
pay a commission to Landlord's Broker and Tenant's Broker in connection with
this Amendment pursuant to separate written agreements between Landlord and such
brokers. Tenant agrees to indemnify and hold harmless Landlord from and against
any liability or claim arising in respect to any brokers or agents other than
Tenant's Broker claiming a commission by, through, or under Tenant in connection
with this Amendment.


7.    Estoppel. Tenant hereby represents, warrants and agrees that: (a) there
exists no breach, default or event of default by Landlord under the Lease, or
any event or condition which, with the giving of notice or passage of time or
both, would constitute a breach, default or event of default by Landlord under
the Lease; (b) the Lease continues to be a legal, valid and binding agreement
and obligation of Tenant; and (c) Tenant has no current offset or defense to its
performance or obligations under the Lease.


8.    Authority. Tenant and each person signing this Amendment on behalf of
Tenant represents to Landlord as follows: (i) Tenant is duly formed and validly
existing under the laws of the Commonwealth of Massachusetts, (ii) Tenant has
and is qualified to do business in Illinois, (iii) Tenant has the full right and
authority to enter into this Amendment, and (iv) each person signing on behalf
of Tenant was and continues to be authorized to do so.


9.    Defined Terms. All defined terms used but not otherwise defined herein
shall have the same meaning assigned to them in the Lease.


10.    Ratification of Lease. Except as amended hereby, the Lease shall remain
in full force and effect in accordance with its terms and is hereby ratified. In
the event of a conflict between the Lease and this Amendment, this Amendment
shall control.



2

--------------------------------------------------------------------------------



11.    No Representations. Landlord and Landlord's agents have made no
representations or promises, express or implied, in connection with this
Amendment except as expressly set forth herein and Tenant has not relied on ay
representations except as expressly set forth herein.


12.    Entire Agreement. This Amendment, together with the Lease, contains all
of the agreements of the parties hereto with respect to any matter covered or
mentioned in this Amendment or the Lease, and no prior agreement, understanding
or representation pertaining to any such matter shall be effective for any
purpose.


13.    Section Headings. The section headings contained in this Amendment are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several sections hereof.


14.    Successors and Assigns. The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


15.    Severability. A determination that any provision of this Amendment is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision hereof and any determination that the application of any
provision of this Amendment to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to any other persons or circumstances.


16.    Governing Law. This Amendment shall be governed by the laws of the State
of Illinois.


17.     Submission of Amendment Not Offer. The submission by Landlord to Tenant
of this Amendment for Tenant's consideration shall have no binding force or
effect, shall not constitute an option, and shall not confer any rights upon
Tenant or impose any obligations upon Landlord irrespective of any reliance
thereon, change of position or partial performance. This Amendment is effective
and binding on Landlord only upon the execution and delivery of this Amendment
by Landlord and Tenant.


[Signature page follows.]

3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


LANDLORD:


CABOT II – IL1W02–W03, LLC, a
Delaware limited liability company


By:
Cabot Industrial Value Fund II Operating Partnership, L.P., a Delaware limited
partnership, its sole member







By:     /s/ Bradford M. Otis            
Name: Bradford M. Otis
Title: Vice President, Asset Management




TENANT:


HAEMONETICS CORPORATION,
a Massachusetts corporation






By:     /s/ David Helsel            
Name:     David Helsel                
Title:    EVP, Global Manufacturing        



4